Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/18/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-19) are pending.

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021. Claims 1-9 were cancelled. Claims 10 and 12-19 are being examined. Claim 11 is withdrawn.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “thermal conductive member” in claims 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Endoh et al (US 20040261946).
Endoh et al  disclose a plasma processing apparatus (Fig1), a first electrostatic chuck (25a), a second electrostatic chuck on an outer periphery of the first electrostatic chuck (25b), an edge ring which is provided on the second electrostatic chuck (30), at least a portion of which is made of a conductive member (Para 111), a thermal conductive member which is arranged between the second electrostatic chuck and the edge ring (30a); and an electrode for edge ring to which a voltage for electrostatically attracting the edge ring is applied (25d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 20040261946) in view of Morioka et al (US 20070146961) and article (Relative permittivity) from WIKIPEDIA.
(It is noted that the information contained in WIKIPEDIA was known before the priority date of this application. Moreover, no part of the article is used to supplement anything lacking  in the references of Endoh et al and Moriorka.)
Endoh et al as discussed above do not disclose some limitations explicitly as discussed below. 
Regarding claim 12 the thermal conductive member 30a has no adhesiveness since electrostatic chucking is required to hold focus ring 30.
Regarding claims 13 and 14, Morioka et al discuss requirement of a dielectric for an electrostatic chuck and state that, in the case of an electrostatic chuck using coulomb force, to increase the attraction force, the permittivity of a dielectric layer is increased, the thickness of a dielectric layer is reduced, or that the area of contact with a substrate is increased (Para 9).
Morioka et al teach that, the attraction force "F" of the electrostatic chuck per unit area can be expressed by the following equation: 
F=(e2 x  e0  x (V/d)2)/2 
where e is the relative permittivity of the material of the dielectric layer, e0 is the permittivity of vacuum, V is the voltage applied to the electrode, and d is the thickness of the dielectric layer.
It is noted that this equation is the same as stated in the specification at para 43.

Endoh also teaches low thickness for thermal conductive member (Para 114).
Also, attached is a tutorial about permittivity and includes a list of relative permittivities of materials including some dielectrics used in plasma processing apparatus. 
For example regarding claim 15, permittivity of polymers could be as high as 12.
Regarding claim 18 the thermal conductive member 30a could be made of silicon dioxide (quartz).
It is also seen from the tutorial that the dielectric constant could be increased a lot by the addition of Titanium Oxide (permittivity 86-173) as taught in Morioka et al or barium titanate (permittivity 1200-10000). 
Regarding claim 19 cooling medium flow is disclosed in Endoh et al (Fig 6, 9 or 10).

 Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 20040261946) in view of Xu et al (US 20160379806) 
	Endoh et al as disclosed do not disclose a plasma resistive layer for thermal conductive member.
	Xu et al disclose a plasma processing apparatus comprising a processing chamber in which plasma is generated, an electrostatic chuck provided on the mounting table main body (104) and a bonding layer of polymer which is provided between the mounting table mam body and the electrostatic chuck and protected from consumption by the plasma (115).
. 
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 20040261946) in view of Sasaki et al (US 20160189994). 
	Endoh et al as disclosed do not disclose plurality of electrodes to hold the edge ring.
Sasaki et al disclose plurality of electrodes to hold the edge ring (Fig 2).
Since using two electrodes is an alternative way to electrostatically hold an edge ring, it would have been obvious for one of ordinary skill in the art at the time of invention to have used that in the apparatus of Endoh et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyagawa et al (US 8524005) includes thermal conductive member for an edge ring (Fig 1-39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716